Citation Nr: 0606292	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-25 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Survivors and Dependents Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code. 


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.  
The appellant, the son of a veteran who had active service 
from September 1945 to December 1946, appealed that decision 
to the BVA and the case was referred to the Board for 
appellate review.  


REMAND

A preliminary review of the record discloses that the 
Statement of the Case contained in the DEA file forwarded to 
the Board for appellate review is incomplete.  More 
specifically, page 3 of the Statement of the Case is not 
associated with the claims file.  The Board is of the opinion 
that a complete Statement of the Case should be included in 
the DEA file for appellate review.

With respect to the substance of the appellant's appeal, the 
RO has denied his claim for Chapter 35 educational assistance 
on the basis that he was over 26 years of age at the time the 
veteran was granted a 100 percent evaluation for his service-
connected blindness, effective April 28, 2000.  The appellant 
has related that the veteran expressed disagreement with that 
determination, and information available at the Board 
discloses that the veteran did indeed initiate an appeal for 
an effective date prior to April 28, 2000, for the assignment 
of a 100 percent evaluation for his service-connected 
blindness.  It appears that the Board, in a decision dated in 
January 2006, returned that matter to the RO in San Juan, 
Puerto Rico, for additional development.  Since the 
resolution of the veteran's appeal has bearing on the 
appellant's claim the Board is of the opinion that the 
veteran's claims file should be available for review by the 
Board in connection with the appellant's appeal.  Therefore, 
the RO in Atlanta should either obtain the veteran's claims 
file and forward it to the Board when the appellant's appeal 
is returned, or coordinate the return of both files to the 
Board with the RO in San Juan, Puerto Rico.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the appellant will be notified if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should obtain and associate 
with the claims file a complete copy of 
the July 2003 Statement of the Case.

2.  The RO should either obtain the 
veteran's claims file or coordinate with 
the RO in San Juan, Puerto Rico, the 
transfer of the veteran's claims file to 
the Board so both the veteran's claims 
file and the appellant's DEA file are 
simultaneously returned to the Board.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless he is notified.  



                       
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

